An examination of the record and the exercise of ordinary discernment in the premises leads me to disagree with the views expressed by Mr. Justice McALLISTER.
William R. Granger, plaintiff's designed husband, was indebted to his nephew, Sylvester B. Granger, to an amount between $7,000 and $8,000, some of which was evidenced by notes, and, before the marriage planned by plaintiff, satisfied such indebtedness on July 27, 1937, by a quitclaim deed of his property to his nephew, reserving, however, the use, income, occupancy, and management of the property during his lifetime. He was then 63 years of age and had an expectancy of life for 11 years. The property was income-producing and, above expenditures, provided the life tenant a substantial income. The transaction was the culmination of discussions and conferences between the parties covering a period of more than eight months.
July 2, 1937, plaintiff applied to the Eaton county clerk for a license to marry William R. Granger and directed the license to be mailed to her at Grand Rapids. The marriage ceremony was performed in Grand Rapids on August 3, 1937.
Plaintiff was not a witness at the hearing and Mr. Granger, her husband, being then deceased, we have no explanation of the somewhat unusual circumstance of the woman taking out the marriage license. Neither have we any information as to why the bonds of matrimony were left unfastened for such a length of time.
The deed in question was prepared by a banker who had transacted business affairs for William R. Granger for many years, including management of his property, and who was to continue management under the life estate and who testified that it was *Page 366 
the result of negotiations extending over many months.
It is evident that such negotiations commenced some time before the matrimonial union was contemplated by plaintiff. There is rather more than a suspicion, based upon subsequent events, that she brought about the marriage with Mr. Granger with her mind's eye on his property.
The evidence falls short of showing disposition of the property in fraud of the prospective dower rights of an intended wife. This being true in fact, plaintiff made no case and there is no need to cite authority that such is the law.
The decree should be reversed and the bill dismissed, with costs to defendant.
SHARPE, C.J., and NORTH, J., concurred with WIEST, J.